Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2, 8-10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the term "such as" to introduce a clause.  The term "such as" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase is a required part of the claimed invention or merely optional.  See MPEP § 2173.05(d).  For the purpose of examination, the term is interpreted to mean optionally.
Claim 2 recites the term "for example" to introduce a clause.  The term "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase is a required part of the claimed invention or merely optional.  See MPEP § 2173.05(d).  For the purpose of examination, the term is interpreted to mean optionally.
Claim 8 recites the term "e.g." to introduce a clause.  The term "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase is a required part of the claimed invention or merely optional.  See MPEP § 2173.05(d).  For the purpose of examination, the term is interpreted to mean optionally.
Claim 9 recites the term "e.g." to introduce a clause.  The term "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase is a required part of the claimed invention or merely optional.  See MPEP § 2173.05(d).  For the purpose of examination, the term is interpreted to mean optionally.
Claim 10, line 2, recites "a rectangle".  It is unclear if this rectangle is the same as the rectangle recited in the parent claim.  For the purpose of examination, claim 10 reads on "the rectangle".
Claim 13, line 23, recites the term "preferably" to introduce a clause.  The term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase is a required part of the claimed invention or merely optional.  See MPEP § 2173.05(d).  For the purpose of examination, the term is interpreted to mean optionally.
Claim 13, line 24, recites the term "preferably" to introduce a clause.  The term "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase is a required part of the claimed invention or merely optional.  See MPEP § 2173.05(d).  For the purpose of examination, the term is interpreted to mean optionally.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (JPH09207228, with text citations to attached machine translation and cited on the IDS filed 04/08/2021).
Regarding claim 1, Goto teaches a stereolithography apparatus (Figs. 1A and 3), having an exposure arrangement comprising:
a radiative element (10 in Fig. 1), for emitting optical radiation (para. 0015), 
a masking element (16 in Fig. 1; 36 in Fig. 3), having a substantially rectangular masking area (16 in Fig. 1b; 35 in Fig. 3), for forming an exposure pattern by partially masking optical radiation from the radiative element (as shown in Figs. 1 and 2), 
an optical path between the radiative element and the masking area (centerline of the optical train in Figs. 1 and 3), the optical path having a linear segment (any segment of the centerline), and 
an intensity-unifying arrangement (kaleidoscope 41 in Fig. 3), having a first, a second, a third, and a fourth reflective surface (as shown in Fig. 3 and per last paragraph on pg. 3);
wherein the first and second reflective surfaces are arranged on opposite sides of the linear segment (as shown in Fig. 3), and the third and fourth reflective surfaces are arranged on opposite sides of the linear segment (as shown in Fig. 3); 
wherein the reflective surfaces are configured to collect optical radiation from the radiative element, propagating obliquely with respect to the linear segment, onto the masking area (as shown in Fig. 3 and per description of 41 on pg. 4); 
wherein, for each of the reflective surfaces, a distance, perpendicularly measurable from the linear segment, is non-decreasing with increasing distance along the optical path from the radiative element (constant distance shown in Fig. 3 is non-decreasing); and 
wherein, in a cross section of the intensity-unifying arrangement along any plane, perpendicularly intersecting the linear segment, the reflective surfaces follow a boundary of a rectangle (horizontal cross-section of 41 in Fig. 3 through the internal reflective surfaces follow a boundary of a rectangle as shown in the figure).  
Regarding claim 2, Goto teaches the radiative element comprises a radiation source (10 may be a laser or a lamp per pg. 4).  
Regarding claim 5, Goto teaches the optical path is substantially linear (as shown by light rays in Fig. 1).  
Regarding claim 6, Goto teaches the optical path perpendicularly intersects a center of the masking area (implicit for the arrangement of Fig. 1).
Regarding claim 7, Goto teaches the first and second reflective surfaces are substantially planar (as shown for 41 in Fig. 3).  
Regarding claim 10, Goto teaches the boundary of the rectangle has two mutually perpendicular symmetry planes with an intersection along the linear segment (in Fig. 3 there are implicitly two vertical symmetry planes passing through the centerline segment in the middle of the rectangle from one corner to an opposing diagonal corner of the rectangle).  
Regarding claim 11, Goto teaches each of the reflective surfaces is arranged on an inner boundary surface of a hollow body (implicit for kaleidoscope 41 and as shown in Fig. 3).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Goto, as applied to claim 1 above, in view of Jeng (US PG Pub 2016/0200042).
Regarding claims 3-4, Goto does not explicitly teach these features.
However, Jeng teaches a stereolithography apparatus with a masking element (3 in Fig. 1) comprising a transmissive liquid crystal element (31 in Fig. 1 and paras. 0010, 0020).  
	Jeng teaches this LCD type mask is cost-effective and provides improved resolution and accuracy (para. 0008).
	In view of Jeng’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to select Jeng’s transmissive LCD element for Goto’s masking element to predictably obtain the benefits taught by Jeng and cited above.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goto, as applied to claim 1 above, in view of Vissenberg (US PG Pub 2018/0195684).
Regarding claim 8, Goto teaches the cross section of the third and fourth reflective surfaces along a plane, extending parallel to the linear segment and perpendicular to the third and fourth reflective surfaces has a straight shape (as shown for 41 in Fig. 3), not a shape of part of conic section as claimed.
However, Vissenberg teaches an intensity-unifying arrangement for an LED emitter (parabolic concentrator 20 in Fig. 1A and para. 0040) wherein a cross section of a reflective surfaces along a plane, extending parallel to a centerline segment, has a shape of a part of a parabolic type conic section (shape of 21 in Fig. 1A), with the light emission concentrated over a narrower range of angles at the exit versus the bottom of the concentrator (as shown in Fig. 1A).
In view of Vissenberg’s teachings, it would have been obvious to one of ordinary skill to modify the reflective surfaces in Goto’s concentrator to have the shape of a part of a parabolic type conic section as taught by Vissenberg, to predictably obtain a balance of beam expansion and concentration in order to illuminate a larger masking element or irradiate a larger area of resin. 
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Goto, as applied to claim 1 above, in view of Ichizawa (US PG Pub 2012/0218542).
Regarding claim 9, Goto is silent regarding this feature.
However, it is conventional to utilize one or more metals such as aluminum or silver for a reflective surface in a concentrator as taught for example by Ichizawa (para. 0049).
In view of Ichizawa’s teachings, it would have been obvious to one of ordinary skill to select one of these metals for the reflective surfaces in Goto’s concentrator to predictably obtain a suitable reflective surface.
Regarding claim 12, Goto does not teach this feature.
However, Ichizawa teaches each of the reflective surfaces is arranged on an outer boundary surface of a solid body (solid concentrator of Fig. 3B and para. 0051).
In view of Ichizawa’s teachings, it would have been obvious to one of ordinary skill to select a solid body concentrator with for Goto’s concentrator to predictably obtain a concentrator that is simpler to manufacture than a hollow body concentrator.
Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 13, the prior art of record does not teach, suggest, or render obvious a stereolithography apparatus, having an exposure arrangement comprising: 
a radiative element which comprises a square radiation source having a radiation pattern with a full-width at half-maximum (FWHM) angle of approximately 120 degrees;
an intensity-unifying arrangement, having a first, a second, a third, and a fourth reflective surface;
the first and second reflective surfaces are substantially planar, each thereof forming a smaller supplementary angle alpha with the linear segment of approximately 15 degrees, and a distance between the first and second reflective surfaces at x = 9 mm is approximately 25 mm; and 
a cross section of the third and fourth reflective surfaces along a plane, extending parallel to the linear segment and perpendicular to the third and 5fourth reflective surfaces, has a shape of a part of a conic section, presentable in parametric form with a radius of curvature R of the conic section at x = 0 in a range from 6 mm to 9 mm;
in combination with the other features in claim 13 and the parent claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY R SMITH JR./Examiner, Art Unit 1745